Citation Nr: 0841183	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  07-04 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in North 
Little Rock, Arkansas.  A transcript of the hearing has been 
associated with the claims file. 


FINDING OF FACT

The evidence of record indicates that the veteran's current 
bilateral hearing loss is related to in-service acoustic 
trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by the 
veteran's service.          38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5103A, 5103, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the veteran.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).  

At the time of the service entrance examinations, those 
persons entering military service are presumed to be in sound 
physical and mental condition, except for those disorders, 
disease, or other "infirmities" that are noted on their 
service entrance physical examination.  38 U.S.C.A. § 1111 
(West 2002).  For those disorders that preexisted service and 
were worsened or "aggravated" during such service, a veteran 
may obtain service connection.  38 U.S.C.A. §§ 1110, 1111, 
1153 (2008).

The Board notes that the veteran's service treatment records 
dated in October 1966 indicate that he had bilateral hearing 
loss prior to his entry into service.  Record of the 
veteran's audiogram testing at that time indicates that the 
veteran's pure tone thresholds, in decibels, for the right 
ear were -5, -5, -5, 45, and for the left ear were 5, 0, 5, 
45, both measured at 500, 1000, 2000, and 4000 Hertz, 
respectively.  An additional instance of audiogram testing 
was conducted in February 1969.  Record of that testing 
indicates no hearing loss attributed to either ear at any 
frequency.  There is no record of audiogram testing conducted 
at the time of the veteran's separation from service.  

The Board finds that further analysis as to the presumption 
of soundness, preexisting hearing loss, or degree to which 
any preexisting hearing loss was worsened or aggravated by 
the veteran's period of military service, is not required due 
to the favorable disposition of the claim based upon the 
evidence of record.

The veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma in service.  Specifically, 
he contends that his hearing loss is the result of his duties 
as an electronic repairman for helicopters in Vietnam.  The 
veteran, in his December 2007 testimony before the Board, 
reported that his repair work on helicopters was conducted 
while the engines were still running.  The veteran reported 
that he was not supplied hearing protection.  The Board notes 
that the veteran's Form DD-214 lists his military 
occupational specialty as avionics electronic repairman, and 
his service personnel records indicate that he was in the 
Republic of Vietnam from March 15, 1969 to August 23, 1969. 

The Board notes that where a combat wartime veteran alleges 
he suffers a disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 
563 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995).  In this 
case, the veteran's service personnel records do not contain 
indicia of combat.  The veteran contends that his current 
bilateral hearing loss is the result of acoustic trauma in 
service.  The veteran's descriptions of his service, to 
include regular exposure to helicopter engines, are 
consistent with his documented duties as an avionics 
electronic repairman.  Given these duties, the Board finds it 
as likely as not that the veteran was exposed to acoustic 
trauma as a result of his service in the Republic of Vietnam. 

Having determined that the veteran was exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the veteran has a current diagnosis of hearing 
loss for which service connection may be granted and whether 
there is nexus between such hearing loss and his service.  
See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2008).

The veteran asserts that while his bilateral hearing loss 
first manifested during service, he was first formally 
diagnosed with bilateral hearing loss in 1983.  Private 
treatment records dated at that time indicate that audiogram 
testing revealed bilateral sensorineural hearing loss that 
meets VA standards for consideration as a disability.  Thus, 
bilateral hearing loss that comported with VA standards for 
consideration as a disability may be found to have existed 
since at least January 1983.  

The veteran's private physician submitted a letter dated in 
June 2006.  The physician opined that the veteran was 
experiencing hearing loss which was most likely attributable 
to his service in Vietnam.  The physician noted the veteran's 
history of servicing helicopters and experiencing a rocket 
attack. 

The veteran underwent VA audiological examination in December 
2006.  At the time of the evaluation, the veteran reported a 
history of acoustic trauma in service as a result of duties 
as an avionics electronic repairman and as a result of 
gunfire during basic training.  The veteran reported post-
service recreational noise exposure subsequent to hunting and 
lawn mowers with hearing protection.  The audiologist noted 
that previous treatment records dated in August 2006 
indicated that the veteran reported post-service recreational 
noise exposure subsequent to hunting, and using chainsaws, 
tillers, and lawn mowers, each with intermittent use of 
hearing protection.  Audiological evaluation revealed 
bilateral hearing loss comporting with VA standards for 
consideration as a disability, a moderate sloping to profound 
sensorineural hearing loss in the right ear, and a mild 
sloping to profound sensorineural hearing loss in the left 
ear.  Specifically, the veteran's pure tone thresholds, in 
decibels, for the right ear were 5, 10, 70, 95, 105, and for 
the left ear were 10, 15, 65, 85, 105, both measured at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  The examiner 
stated that she was unable to resolve the issue of whether 
the veteran's current bilateral hearing loss was likely 
consistent with the acoustic trauma the veteran experienced 
as an avionic flight control equipment repairman while in 
service without resort to speculation, as the record did not 
contain hearing evaluation data upon separation from service. 

The Board notes that at the time of the December 2006 VA 
audiological examination, the audiologist stated that based 
solely upon the veteran's subjective account of the onset and 
etiology of his tinnitus, that it is as likely as not that 
the veteran's tinnitus is related to his military noise 
exposure.  Subsequent action by the RO granted the veteran 
service connection for tinnitus.  

While the December 2006 audiologist was unable to relate the 
veteran's current bilateral hearing loss to his period of 
active service, the Board finds that the June 2006 opinion of 
the veteran's private physician relates his current bilateral 
hearing loss to his period of service.  The Board finds the 
evidence of record demonstrating that the veteran had duties 
as an avionics electronic repairman in the Republic of 
Vietnam to be persuasive corroboration of the veteran's 
contentions.  Additionally, the Board finds persuasive the 
fact that there is no evidence that suggests that the 
veteran's current bilateral hearing loss is not the result, 
at least in part, of noise exposure during the veteran's 
service.

Resolving all reasonable doubt in favor of the veteran, as is 
required by law, the Board concludes that the veteran 
incurred bilateral hearing loss as a result of period of 
service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A.       § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


